On behalf of Tuvalu and on my own behalf, I congratulate you, Sir, on your election as President of the General Assembly at its seventy-fourth session. Tuvalu has full confidence in your leadership. Let me also take this opportunity to thank Ms. Maria Espinosa Garces, President at the seventy-third session, for a very successful session under her leadership.
I am honoured to report that Tuvalu has just recently installed a new democratically elected Government. Our honourable Prime Minister therefore sends his warm greetings to this gathering and wishes to convey his regrets that he is not able to attend this General Assembly due to other national commitments.
I want to express Tuvalu’s heartfelt condolences to the Government and people of the Bahamas for the extensive destruction and the loss of lives caused by Hurricane Dorian. The scale of the damage in the Bahamas and in natural disasters around the world is clear evidence that we are losing the race to save our planet and future generations.
I also want to express the appreciation of the people and Government of Tuvalu to the Secretary-General, His Excellency Antonio Guterres, for visiting Tuvalu in May this year to see first-hand our extreme vulnerabilities to climate change and to build momentum towards the successful Climate Action Summit, which we all witnessed and participated in earlier this week. Tuvalu wishes to acknowledge his incredible energy and commitment to saving our planet and humanity from the adverse impacts of climate change.
I congratulate you, Mr. President, on the priority that you have given to multilateralism, poverty eradication, quality education, climate action and inclusion by making them the theme of the seventy-fourth session of the General Assembly. I am happy that those are the core development issues that my country set out to address in our recent national sustainable development strategy, Te Kakeega III. We have made positive progress in quality education, poverty eradication and health. We do not discriminate with regard to gender and our women have equal access to employment, rates of pay and decision-making processes as men, including political participation.
At the regional level, the objectives of your theme are also matched by the development vision of the leaders of our Blue Pacific continent when they met in Tuvalu last month. The outcome of our leaders’ summit, the Pacific Islands Forum Communique and the Kainaki II Declaration for Urgent Climate Action Now, are strategically geared towards the achievement of those same objectives.
However, the adverse impacts of climate change continue to impede our development. In 2014, Cyclone Pam wiped out 60 per cent of our gross domestic product. In 2011, we experienced the worst drought on record. More frequent and more severe cyclones mean repeated rebuilding every year or so. That is an expensive exercise, well beyond the resources and capacities of our small island economies.
My country is in the front line of climate change. The rising sea level presents a direct existential threat to my country, which is at no more than 3 metres above the sea level. It has contaminated our groundwater resources. Agriculture is now difficult in most places and the rising temperature is damaging our reefs and fisheries. Our food and water security are severely compromised. A life of fear and uncertainty is becoming our way of life. I know that none of us here would like our children and their grandchildren to live their lives in constant fear and uncertainty.
A landmark United Nations report released on Wednesday this week predicts that the sea level rise could reach 30 to 60 centimetres by the year 2100 even if countries step up emission cuts and global warming is limited to well below 2°C. That would affect more than 1 billion people. According to the report, our small island countries will be submerged and uninhabitable.
We applaud the determination of our young people to address climate change. We must listen to them as future leaders and as the custodian of our planet and its resources and support their efforts. They deserve a future, just as it was given to us by past generations.
I wish to acknowledge the Secretary-General’s commitment to the atoll nations in providing assistance to bring young people from Tuvalu so that they could share their stories about living in the most vulnerable part of the world and advocate for their sustainable future. Earlier this week, young people from my country participated in the programmes of the Youth Climate Summit, including hosting a side event. The strong message that they brought to the United Nations is that they want to preserve their cultural identity and traditional knowledge and that moving from their homeland is not an option. Indeed, we are proud of our island nations because they are our own. It is where we have lived for generations and according to our culture.
On Wednesday of this week, a report of the United Nations Special Rapporteur in the field of cultural rights on her visit to Tuvalu confirmed the very real risk of climate change to our culture rights. The report said that the very cultural survival of entire peoples may be at stake as never before, undermining all human rights, including cultural rights.
The science is very clear, as is and the evidence is also very clear. The 1.5°C target is no longer enough to save us. A target lower than 1.5°C is required to save the small island developing States. The target of 2°C is now irrelevant and a senseless target that will not save our planet and our future generations.
The voices of the most affected, who have done the least to cause the harm, such as the voices of Tuvaluans, must be heard loud and clear not just because our survival is at stake but because if the world fails us, it will also fail itself. As Secretary-General Antonio Guterres said during his visit to my country in May of this year, the world must save Tuvalu to avoid the world drowning with Tuvalu.
We therefore urge the United Nations process, including the United Nations Framework Convention on Climate Change (UNFCCC), to recognize the three recent approved Intergovernmental Panel on Climate Change (IPCC) special reports on global warming of 1.5°C, climate change and land, and the ocean in a changing climate.
For underdeveloped and small island developing countries, mitigation and adaptation are beyond our capacities and resources. Tuvalu has committed to an ambitious nationally determined contribution target of 100 per cent renewable energy in our electricity generation sector by 2025.That is a very ambitious target for a country that makes a negligible contribution to climate change. It is a target that will address the high price of fuel in our region and contribute to our efforts to achieving sustainable development.
In that respect, I wish to extend our deep appreciation to India and France for their initiative on solar energy development, under the International Solar Alliance, and to the European Union, New Zealand, Taiwan, Italy, the United Arab Emirates, Japan and the World Bank for their support as well.
We have also set up a climate change survival fund that is regulated by an act of Parliament. The fund allows us to provide immediate relief and assistance to people when natural disasters strike. The Government is the main contributor to the fund and we welcome the contribution of the international community.
If we are to win the race against climate change, developed nations must lift the deprived with financial and technical resources. There are enough resources on this planet to meet everyone’s needs. There are technologies available to support a just transition and decent jobs. In many countries, renewable energy is now cheaper than coal and fossil fuel. We therefore have what we need to save our planet. All that we lack is the political commitment, especially of those that are well resourced and better equipped to help. I want to take this opportunity to express my country’s sincere appreciation to countries that have shown a commitment to the 2050 zero emissions target and increased their contributions to the Green Climate Fund.
I wish to acknowledge the efforts of notable members of the Security Council in bringing climate change to the core of its peace and security agenda. That is a genuine commitment to addressing the single greatest threat to humanity. It is our humble hope that the entire Security Council membership can agree to have climate change as a permanent item on its agenda.
Our oceans and fisheries are our greatest hope for sustainable development, providing over 50 per cent of our annual national development budget. So the security of our exclusive economic zone is an important national priority. I therefore wish to reaffirm the commitment of our Pacific leaders to developing international law with the aim of ensuring that once a Forum member’s maritime zones are delineated in accordance with the 1982 United Nations Convention on the Law of the Sea, the member’s maritime zones cannot be challenged or reduced as a result of sea level rise and climate change. Our sovereignty cannot be compromised by climate change.
Genuine and durable partnerships are fundamental to the achievement of the 2030 Agenda for Sustainable Development and the Sustainable Development Goals. However, the exclusion of as genuine and durable a partner as Taiwan from the United Nations systems denied its 23 million people their fundamental rights to participate in, benefit from and contribute to the Sustainable Development Goals. Taiwan is already a responsible and able partner to Tuvalu and many countries around the world and could only do more if it were invited to do so.
Tuvalu strongly supports the Republic of China’s readmission into the United Nations as a founding member of the Organization and its active participation in the United Nations specialized agencies.
In a similar manner, the long unilateral economic embargo on Cuba directly constrains the development aspirations of the Cuban people. It neglects the human rights and the spirit of cooperation espoused in the 2030 Agenda for Sustainable Development. The recent increase in sanctions on remittances directly limits private assistance to communities at the grass-roots level.
Likewise, the United Nations must engage with the people of West Papua to find lasting solutions to their struggle. I want to acknowledge and welcome the invitation by Indonesia for a mission to West Papua by the United Nations High Commissioner for Human Rights.
We must allow the participation of all people in our efforts to achieve the Sustainable Development Goals, with their human rights protected, if we are to achieve the 2030 Agenda and leave no one behind.
As Members have heard, I have spoken about climate change more than any other part of the theme of our seventy-fourth session. That does not mean that the other objectives of this session’s theme are not important. Multilateralism, poverty eradication, quality education, health and inclusion are very important issues but for a small low-lying island atoll country such as Tuvalu, climate change is also important to our development.
To us, climate change is not only an environmental issue. It is an economic, social and cultural issue. It is a survival issue, as well as a human rights one. It affects all factors and sectors of our development, so much so that our sustainable future and survival depend on climate change more than anything else.
In conclusion, I wish to reiterate that Tuvalu strongly believes that our collective efforts to achieve the 2030 Agenda for Sustainable Development in order to ensure global peace, security and prosperity will be severely compromised unless we are committed to immediate climate change action, as demanded by our youth and young people, and the scientific reports of the IPCC, the authoritative scientific body of the UNFCCC.